DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 11 & 14 – 20) in the reply filed on September 22, 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant does not believe that a complete search of the claims of Group I cannot be made without searching the method of Group II. Consequently, the search of group II’s method claims would include a search in the place where Group I’s claims are primarily classified” (Response, pg. 2). 	 This is not found persuasive because the claims are drawn to distinct areas of invention which would require different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 4, 6 – 7, & 16 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2 – 3 & 17, these claims recite “selected from…,” but should say “selected from the group consisting of…”
With regard to claim 4, this claim recites “selected from the group…,” but should say “selected from the group consisting of…”
With regard to claims 6 – 7, Applicant recites the pressure-sensitive adhesive is admixed with 3 – 7 wt% kaolin and 3 – 8 wt% tackifier. Claims 6 – 7 are each dependent on claim 1, which recites the adhesive comprises 1 – 10 wt% kaolin and tackifier. It is unclear if claims 6 – 7 intended for (a) the adhesive to comprise (not admix) kaolin and tackifier in an attempt to further narrow the ranges of claim 1, or (b) claims 6 – 7 is attempting to add more kaolin and tackifier to an already thickened dried polymer dispersion of a pressure-sensitive adhesive. Clarification and amendment of claims 6 – 7 is requested.
With regard to claim 16, it is not clear whether Applicant is attempting to claim at least one of (a) C1-C20 alkyl (meth)acrylates and C1-C10 hydroxyalkyl (meth)acrylates, or (b) C1-C20 alkyl (meth)acrylates or C1-10 hydroxyalkyl (meth)acrylates. Clarification and amendment is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6 – 7, 9 – 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert (US 2012/0279637 A1), in view of Xie et al. (U.S. Patent No. 6,503,620 B1)). 
With regard to claim 1, Siebert et al. teach an adhesive tape for wrapping cables (paragraph [0001]), wherein the tape comprises a carrier and a pressure sensitive adhesive (PSA) applied as a polymer dispersion to at least one side of the carrier (paragraphs [0005] & [0017]). The adhesive was applied to the textile as a dried adhesive (paragraph [0166]). The PSA suggests a polymer dispersion comprising at least one of monomeric acrylates (paragraph [0065]) and ethylenically unsaturated monomers (paragraphs [0064] & [0069]).
The dispersion also contains tackifier is present in the amount of 10 – 100 parts by weight, based on the solids (paragraphs [0080] – [0081] & [0083]). An acrylate dispersion with 69% solids content was used (paragraph [0143]). Therefore, the reference suggests 6.9 – 69 wt.% tackifier in the acrylate dispersion, which overlaps with Applicant’s claimed amount of 1 – 10 wt.% tackifier. 
Additionally, Siebert et al. teach shear rates of 40 – 3,000 Pa*s at a shear rate of  0.01/s. (Table 2), which overlaps with Applicant’s claimed shear rate of 3,000 – 8,000 Pa*s. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Siebert et al. do not teach the adhesive viscosity when measured at shear rates of 10/s. 
Siebert et al. teach associative thickeners (“rheological additives”) (paragraph [0074]) for adjusting pseudoplastic flow behavior (shear rate dependent viscosity) (paragraph [0076]).  Furthermore, the viscosity is adjusted for achieving a desired depth of immersion of the dried pressure-sensitive adhesive composition into the textile carrier (paragraph [0015] & [0016]) for permanent attachment to said carrier (paragraph [0020]). If the viscosity of the adhesion dispersion is not harmonized with the construction of the fabric, the adhesive dispersion may strike through the carrier in the course of the coating operation (paragraph [0158]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the amount of thickener through routine experimentation in order to achieve an adhesive having the desired (shear) viscosity at a desired shear rate such that an adhesive tape comprising a pressure sensitive adhesive composition is immersed into a textile carrier to a desired depth for permanent attachment without striking through the carrier. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Siebert et al. teach thickeners, such as inorganic thickeners (phyllosilicates) (paragraph [0077]), are typically added to the adhesive dispersion in the amount of 0.1% to 5% by weight, based on the solids. An acrylate dispersion with 69% solids content was used (paragraph [0143]). Therefore, the thickeners are present in the amount of 0.069 wt.% to 3.45 wt%, which overlaps with Applicant’s claimed range of 1.0 – 10.0 wt.% (kaolin inorganic thickener).
Siebert et al. do not explicitly teach the phyllosilicate (inorganic) thickener should be kaolin.
Xie et al. teach incorporating inert fillers, such as kaolin (Col. 6, Line 64), into a pressure-sensitive adhesive in the amount of about 1 to about 500 parts by weight of filler per 100 parts by weight of PSA (Col. 5, Lines 40 – 57) for increasing the bulk (viscosity) of the composition and reducing cost (Col. 1, Line 66- Col. 2, Line 25) Col. 7, Lines 3 – 5).
Therefore, based on the teachings of Xie et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate kaolin into the pressure-sensitive adhesive composition of the present application in order to improve bulk and reducing cost. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Siebert et al. do not teach the explicit amount of monomeric acrylates and/or ethylenically unsaturated comonomers in the dispersion. Applicant’s claim does not require the ethylenically unsaturated comonomers to be present (zero percent).
However, as discussed above, Siebert et al. suggests a PSA comprising copolymers or monomers of acrylate and/or ethylenically unsaturated monomers for a polymer dispersion, as well as tackifier in the amount of 6.9 – 69 wt.% and thickener in the amount of 0.069 wt.% to 3.45 wt% (see discussion above). Therefore, Siebert et al. suggest the polymer dispersion comprises about 27 wt.% to about 93 wt.% polymers and/or monomers, such as monomeric acrylate (paragraph [0064]).

With regard to claims 2 & 16, Siebert et al. teach acid amides, such as acrylamide or methylacrylamide (paragraph [0065]).
With regard to claims 3 & 17, Siebert et al. teach esters of ethylenically unsaturated dicarboxylic and tricarboxylic acids and anhydrides, such as vinyl toluene (paragraph [0064]).
With regard to claim 4, Seibert et al. teach acrylic or methacrylic acid (paragraph [0064]).
With regard to claim 6, as discussed above, Siebert et al. teach thickeners should present in the amount of 0.069 wt.% to 3.45 wt%, which overlaps with Applicant’s claimed range of 3 – 7 wt%.
With regard to claim 7, Siebert et al. disclose the use of 6.9 – 69 wt.% tackifier in the acrylate dispersion, which overlaps with Applicant’s claimed range of 3 – 8 wt% tackifier. 
With regard to claim 9, Siebert et al. teach the inventive PSA examples meet the tolerable unwind force level mandated by the automotive standard LV312 of 3.0N/cm to 9.0 N/cm at 30 m/min (paragraph [0157] – [0158] & Table 4).
With regard to claims 10 – 11, Siebert et al. teach the carrier is a nonwoven or woven fabric, preferably made of polyester (paragraphs [0021] – [0022] & [0046] – [0048]).
With regard to claims 14 – 15, Siebert et al. teach the adhesive tape for wrapping cable (elongated item jacketed with an adhesive tape) is inside motor vehicles (paragraph [0003]).
With regard to claims 19 – 20, Siebert et al. teach the polyester woven fabric (paragraphs [0046] – [0048]) preferably contains warp threads in the range of 30 – 60/cm, weft threads in the range of 23 – 50/cm, a density (yarn weight) in warp direction of 40 – 180 dtex and linear yarn density (weight) in weft direction of 100 to 400 dtex (paragraphs [0050] – [0054]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. and Xie et al., as applied to claim 1 above, and further in view of Günzler et al. (US 2014/0044960 A1).
With regard to claims 5 & 18, Siebert et al. do not teach gel content greater than 40% (C5) or 45% (C18) determined via Soxhlet extraction.
Günzler et al. teach acrylic-based adhesives for wrapping around elongated items with a gel fraction greater than 40% as determined by Soxhlet extraction (paragraphs [0027] & [0041]). The high gel content results from the chain transfer reactions in the dispersion particles, increasing the probability of crosslinking (paragraph [0026]). A high gel value allows the composition to be used as pressure-sensitive adhesive compositions without the need for further crosslinking (paragraph [0026]).
Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the amount of crosslinking in the polymer dispersion through routine experimentation in order to achieve the desired gel content for using the polymer dispersion composition as a pressure-sensitive adhesive. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. and Xie et al., as applied to claim 1 above, and further in view of Korthals et al. (US 2012/0282837 A1).
With regard to claim 8, Siebert et al. teach the viscosity during coating is measured at 25°C (paragraph [0019]) and, as discussed above the viscosity is critical for deposition of the adhesive onto the textile carrier for penetrating the textile without striking through the textile. Additionally, Siebert et al. teach the processing temperature (deposition temperature) is above the glass transition temperature for achieve viscoelastic properties (paragraph [0068]). Therefore, Siebert et al. suggest the glass transition temperature of the PSA is below 25°C.
However, Siebert et al. do not explicitly teach the glass transition temperature of the PSA is less than 15°C.
Korthals et al. teach a cable jacketed with adhesive tape, wherein a pressure sensitive adhesive (PSA) of the tape comprises 90 – 90 wt% acrylate monomers, 0 – 20 wt% ethylenically unsaturated monomers, tackifier (paragraph [0024]), and rheological additives (thickeners) (paragraph [0058]). The PSA has a glass transition temperature below +15 degrees for obtaining pressure-sensitive adhesive and viscoelastic properties at normal ambient temperatures (paragraph [0040]). The glass transition temperature of the acrylate polymers can be estimated from the glass transition temperatures of their relative proportions. Due to the presence of tackifier, which raises the glass transition temperature, only acrylates polymers having a transition temperature of 0°C or less are suitable (paragraph [0041]).
Therefore, based on the teachings of Korthals et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use acrylate monomers with a glass transition temperature below 0°C when mixed with ethylenically unsaturated monomers, tackifier, and rheological modifiers in order to achieve a pressure sensitive adhesive with a glass transition temperature below +15 degrees for achieving the desired adhesive and viscoelastic properties for an adhesive tape used for jacketing a cable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6 – 11, 14 – 17, & 19 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 5, 7 – 10, & 14 – 15 of copending Application No. 16/534,312, in view of Siebert (US 2012/0279637 A1) and Xie et al. (U.S. Patent No. 6,503,620 B1). 
With regard to claim 1, App. No. 16/534,312 claims an adhesive tape for wrapping cables, consisting of a carrier and a pressure sensitive adhesive, in the form of a dried polymer dispersion, the polymer synthesized from:
(a) 70 – 90 wt% blend of n-butyl acrylate and 2-ethylhexyl acrylate
(b) 10 – 20 wt% or one or more ethylenically unsaturated monomers, where at least 50 wt% comprises methyl methacrylate
(c) 0 – 10 wt% further ethylenically unsaturated monomer different from (b)
(d) 0 – 5 wt% of an ethylenically unsaturated monomer having an acid or acid-anhydride function, and
between 3 and 12 parts by weight tackifiers based on the mass of the dried polymer dispersion (therefore 3 – 12 wt%), which overlaps with Applicant’s claimed 1 – 10 wt.% tackifier (claim 1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
App. No. 16/534,312 does not claim a viscosity for the (PSA) polymer dispersion before drying.
Siebert et al. teach associative thickeners (“rheological additives”) (paragraph [0074]) for adjusting pseudoplastic flow behavior (shear rate dependent viscosity) (paragraph [0076]).  Furthermore, the viscosity is adjusted for achieving a desired depth of immersion of the dried pressure-sensitive adhesive composition into the textile carrier (paragraph [0015] & [0016]) for permanent attachment to said carrier (paragraph [0020]). If the viscosity of the adhesion dispersion is not harmonized with the construction of the fabric, the adhesive dispersion may strike through the carrier in the course of the coating operation (paragraph [0158]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the amount of thickener through routine experimentation in order to achieve an adhesive having the desired (shear) viscosity at a desired shear rate such that an adhesive tape comprising a pressure sensitive adhesive composition is immersed into a textile carrier to a desired depth for permanent attachment without striking through the carrier. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
App. No. 16/534,312 do not teach the pressure-sensitive adhesive comprises kaolin.
Xie et al. teach incorporating inert fillers, such as kaolin (Col. 6, Line 64), into a pressure-sensitive adhesive in the amount of about 1 to about 500 parts by weight of filler per 100 parts by weight of PSA (Col. 5, Lines 40 – 57) for increasing the bulk of the composition and reducing cost (Col. 1, Line 66- Col. 2, Line 25) Col. 7, Lines 3 – 5).
Therefore, based on the teachings of Xie et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate kaolin into the pressure-sensitive adhesive composition of the present application in order to improve bulk and reducing cost. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claim 2, App. No. 16/534,312 claims monomeric acrylates are butyl or ethyl-hexyl acrylate (“alkyl (meth)acrylates”) (claim 1).
With regard to claim 3, App. No. 16/534,312 claims monomer (b) and monomer (C) used comprises vinyl esters of carboxylic acids containing up to 20 carbon atoms (claim 3). App. No. 16/534,312 claims monomer (d) of an ethylenically unsaturated monomer having an acid or acid-anhydride function, such as acrylic acid, methacrylic acid, itaconic acid, maleic acid, fumaric acid and/or maleic anhydride (claim 5).
With regard to claim 4, App. No. 16/534,312 claims monomer (d) of an ethylenically unsaturated monomer having an acid or acid-anhydride function, such as acrylic acid, methacrylic acid, itaconic acid, maleic acid, fumaric acid and/or maleic anhydride (claim 5).
With regard to claim 6, as discussed above, Xie et al. teach incorporating inert fillers, such as kaolin (Col. 6, Line 64), into a pressure-sensitive adhesive in the amount of about 1 to about 500 parts by weight of filler per 100 parts by weight of PSA (Col. 5, Lines 40 – 57). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, App. No. 16/534,312 claims between 3 and 12 parts by weight tackifiers based on the mass of the dried polymer dispersion (therefore 3 – 12 wt%), which includes Applicant’s claimed 3 – 8 wt.% tackifier (claim 1).
With regard to claim 8, App. No. 16/534,312 claims glass transition temperature of the adhesive is below +15°C (claim 7).
With regard to claim 9, App. No. 16/534,312 claims pressure sensitive adhesive has a peel adhesion on steel of at least 2.0 N/cm according to ASTM D3330 (for an adhesive coat weight of 100 g/m2 on woven polyester fabric (claim 8).
With regard to claim 10 – 11, App. No. 16/534,312 claims textile carrier comprising a nonwoven material or a woven fabric, more particularly a woven polyester fabric (claim 9).
With regard to claim 14, App. No. 16/534,312 claims an elongate item is jacketed with the adhesive tape according to claim 1 (claim 14).
With regard to claim 15, App. No. 16/534,312 claims a vehicle comprising a jacketed elongate item with an adhesive tape of the preceding claims (claim 15).
With regard to claim 16, App. No. 16/534,312 claims monomer (b) or (c) comprises C1 to C20 alkyl (meth)acrylates, hydroxyalkyl (meth)acrylate, acid amides such as acrylamide or methacrylamide (claim 4).
With regard to claim 17, App. No. 16/534,312 claims the ethylenically unsaturated comonomers (b) or (c) is at least one of aromatic vinyl monomers, vinyl esters of carboxylic acids up to 20 carbons (vinyl acetate or vinyl laurate), vinyl ethers of alcohols containing up to 10 carbons (vinyl methyl ether or vinyl isobutyl ether), vinyl halides, and unsaturated hydrocarbons having 2 to 8 carbon atoms (ethylene, propene, butene, hexene, octene, etc.) (claim 4).
With regard to claims 19 – 20, the carrier is a woven polyester fabric has a construction as follows:
The thread count in the warp is 10 – 60/cm;
The thread count in the weft is 10 – 40/cm;
The warp threads possess a yarn weight of between 40 and 400 dtex, particularly between 44 and 300 dtex; and the weft threads possess a yarn weight of between 40 and 660 dtex, particularly 44 and 400 (claim 10).
This is a provisional nonstatutory double patenting rejection.

Claims 5 & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/534,312, Siebert (US 2012/0279637 A1), and Xie et al. (U.S. Patent No. 6,503,620 B1), as applied to claim 1 above, and further in view of Günzler et al. (US 2014/0044960 A1). 
With regard to claims 5 & 18, App. No. 16/534,312 fails to claim the gel content of the PSA.
Günzler et al. teach acrylic-based adhesives for wrapping around elongated items with a gel fraction greater than 40% as determined by Soxhlet extraction (paragraphs [0027] & [0041]). The high gel content results from the chain transfer reactions in the dispersion particles, increasing the probability of crosslinking (paragraph [0026]). A high gel value allows the composition to be used as pressure-sensitive adhesive compositions without the need for further crosslinking (paragraph [0026]).
Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the amount of crosslinking in the polymer dispersion through routine experimentation in order to achieve the desired gel content for using the polymer dispersion composition as a pressure-sensitive adhesive. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781